DETAILED ACTION

Status of the Claims
Claims 1 – 4, 7 – 10, & 13 were previously pending and subject to a final office action mailed 12/24/2020. 

Claims 1 – 4, 7 – 10, & 13 were amended and claim 14 was added in a reply filed 03/22/2021. Claims 1 – 4, 7 – 10, & 13 – 14 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 03/22/2021 has been entered.

Response to Arguments
The currently amended claims have overcome the previous 112(b) rejections.

Applicant's arguments filed 03/22/2021 concerning the previous rejection under 35 USC 103 have been fully considered but they are not persuasive.

Applicant initially argues, on pg. 8, that “Stefani fails to disclose the display unit is provided on a handheld mobile computing terminal having a mobile communication 

Examiner respectfully disagrees, and notes that Stefani, in para 120, discloses wherein “those skilled in the art will appreciate that other embodiments of the disclosure may be practiced in network computing environments with many types of computer system configurations, including personal computers, hand-held devices, …and the like.” Stefani further discloses wherein the method can be accomplished by using cameras on mobile devices to perform the scanning and displaying of notifications in at least para 85, noting “With the availability of integrated location awareness capabilities, cameras and communications into various personal and portable electronic devices, the functionalities and capabilities described herein may be applied to the aforementioned devices by utilizing their inherent capabilities to accomplish the previously described functional features of the machine-readable marking reader and graphic display on the device itself.” As per para 86, “For phones and tablets devices with integrated cameras, the user may take a picture of a boarding pass and the low-cost display like application may then decode the barcode portion exactly as described above. The device may then communicate the device's current location (known from GPS information received on the device, for example) and the decoded flight information to the low-cost display server (see Communications Architecture figure) and subsequently receive the departure gate or arrival carrousel information (and transit time data if available) response from the server and then generate the WayFinding graphic image for display on the device.” Therefore, Stefani discloses wherein method can be implemented using a display unit provided on a handheld mobile computing terminal having a mobile communication function.

Applicant next argues, on pg. 8, that “In addition, the display unit of Stefani displays destination station/city of the flight/airline (see Stefani, Figs. 2B-2C), but fails to display the departure bus or train station of the flight/airline. Since the display unit of Stefani provides service by scanning a boarding pass barcode which would be obtained by the user when the user arrives the airport, the user has arrived the departure station when 

Examiner respectfully disagrees, and notes that Stefani, in para 26, discloses wherein the traveler is provided display information that is relevant to a portion of the journey such as while the traveler is riding on a bus to reach an airport, and further discloses, in para 57, wherein guidance and ETA information is provided to a user traveling by bus to reach a destination departure station. Therefore, Examiner asserts that the disclosure of Stephani does not require the traveler to have already arrived at a departure station. Moreover, the fact that Stephani discloses the implementation of the invention via mobile device, which indicates a GPS location, further indicates that the method of Stephani is not solely confined to a particular location or timing of after a traveler has already arrived at a station.

Applicant’s arguments, on pp. 8 – 9, with respect to the newly-amended limitations related to “a route planned from a user position to the departure bus or train station by taking traffic congestion into congestion into consideration,” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/22/2021 concerning the previous rejection under 35 USC 101 have been fully considered but they are not persuasive.

Applicant initially argues, on pgs. 9 – 10, that “claim 1 describes a method for pushing travel information, such as providing a route to a departure bus or train station, by the user terminal scanning an identification code. The pending claim 1 don’t relate to any advertising, sales activities or behaviors, or business relations.”

Examiner respectfully disagrees, as the limitations of “obtaining travel request information,” “querying travel notification information… based on the travel request information,” “returning the travel notification information obtained by the querying,” “presenting the ravel notification information,” “performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning,” “pushing planned routes,” and “wherein the user position is located a distance away from the departure bus or train station,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a social activity or while following rules or instructions, but for the recitation of generic computer components. That is, other than reciting “user terminal,” “handheld mobile computing terminal,” “processor,” “memory,” “non-transitory storage medium,” and “computer processor” configured to implement the method, nothing in the claim element precludes the steps from practically being performed in a social activity or while following rules or instructions. For example, but for the generic computer components in the context of this claim, the steps encompass providing information and routes to a traveler based on a ticket. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation while “managing personal behavior or relationships or interactions between people” but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Examiner also respectfully refers Applicant to MPEP § 2106.04(a)(2)(C), noting that the courts have identified the “social activity” of “’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Interval Licensing LLC v. AOL. Furthermore, the provided routes for the traveler to follow to reach a particular location in the instant claims also recite a certain method of organizing human activity because this step is directed to “following rules or instructions.” As such, Examiner asserts that the claims recite a judicial exception which falls into the Certain Methods of Organizing Human Activity" grouping of abstract ideas, and therefore recite an abstract idea.
 
Applicant next argues, on pgs. 10 – 11, that claims are integrated into a practical application because “The claimed invention provides a technical solution” in that “the route to the departure bus or train station is presented to the user while the travel notification information is presented to the user in response to the user terminal scans the indication code, so that operations such as receiving search word (for searching a route to the departure bus or train station) and analyzing the received search word may be avoided, and thereby improving the functioning of a computer by reducing the storage space and computing capability occupied by these operations.”

Examiner respectfully disagrees, as Applicant’s invention does not entail any improvements to the functionality of a computing device or any other technology. Examiner submits, as per step 2A Prong 1, that the invention is deemed to be directed to an abstract idea that falls within ‘Certain Methods of Organizing Human Activities” as explained above. A generic computer is merely automating the steps of the abstract idea that are routinely performed in a business relation or while advertising hotels to users. As per Enfish, “the first step in the Alice inquiry in this case asks whether the 

Furthermore, the additional computer-related elements of “user terminal,” “handheld mobile computing terminal,”  “processor,” “memory,” “non-transitory storage medium,” and “computer processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “bus,” “train,” “station,” and “user” in the independent claims are recited at a high level of generality and merely limit the field of use to the reservations industry. Furthermore, the functions of “obtaining travel request information from the user terminal triggered by scanning an identification code,” “querying travel notification information in a database,” “returning the travel notification information obtained by the querying to the user terminal,” and “pushing planned routes to the user terminal” are extra-solution activity that is appended to the abstract idea and are not indicative of integration into a practical application (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on .

Claim Objections
Claim 1, 7, & 13 are objected to because of the following informalities: the limitation “ravel notification” is recited in the “returning” step, instead of the grammatically-correct “travel notification.” Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1 – 4, 7 – 10, & 13 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining travel request information,” “querying travel notification information… based on the travel request information,” “returning the travel notification information obtained by the querying,” “presenting the ravel notification information,” “performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning,” “pushing planned routes,” and “wherein the user position is located a distance away from the departure bus or train station.”

Step 2A Prong 1 
The limitations of “obtaining travel request information,” “querying travel notification information… based on the travel request information,” “returning the travel notification information obtained by the querying,” “presenting the ravel notification information,” “performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning,” “pushing planned routes,” and “wherein the user position is located a distance away from the departure bus or train station,” as drafted, are processes that, 

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “user terminal,” “handheld mobile computing terminal,”  “processor,” “memory,” “non-transitory storage medium,” and “computer processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “bus,” “train,” “station,” and “user” in the independent claims are recited at a high level of generality and merely limit the field of use to the reservations industry. Furthermore, the functions of “obtaining travel request information from the user terminal triggered by scanning an identification code,” “querying travel notification information in a database,” “returning the travel notification information obtained by the querying to the user terminal,” and “pushing planned routes to the user terminal” are extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application (see MPEP 

Step 2B 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “user terminal,” “handheld mobile computing terminal,” “processor,” “memory,” “non-transitory storage medium,” and “computer processor” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, additional elements of “bus,” “train,” “station,” and “user” in independent claims are recited at a high level of generality and merely limit the field of use to the reservations industry, and thus do not amount to significantly more. Additionally, the extrasolution functionality of “obtaining travel request information from the user terminal triggered by scanning an identification code,” “querying travel notification information in a database,” “returning the travel notification information obtained by the querying to the user terminal,” and “pushing planned routes to the user terminal” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: ‘Storing and retrieving information in memory,’ ‘Electronic recordkeeping,’ ‘Receiving or transmitting data over a network,’ and ‘Electronically scanning or extracting data from a physical document,’ and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 4, 8 – 10, & 14 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “apparatus” in the dependent claims are recited at a high level of generality and perform generic 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4, 7 – 8, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani et al. (GB 2484765 A), in view of Baig et al. (US 8831881 B1), in view of Jobling US 20180218463 A1  .

As per claim 1, Stefani teaches a computer-implemented method for pushing travel information, applied to a user terminal, the user terminal comprising a handheld mobile computing terminal having a mobile communication function (85-86, 120, handheld personal devices with cameras) the method comprising:
• obtaining travel request information from the user terminal triggered by scanning an identification code (See Abstract, Paras. 85-87, noting “phones and tablets devices with integrated cameras, the user may take a picture (scan) of a boarding pass and … decode the barcode portion... The device may then communicate the device's current location … and the decoded flight information to the low-cost display server (database) … and subsequently receive (obtain) the departure gate or arrival carrousel information (and transit time data if available) response from the server and then generate the WayFinding graphic image for display on the device.” Also see 
• querying travel notification information in a database based on the travel request information (See Abstract, Paras. 85-87, noting that “The device may then communicate (query) the device's current location … and the decoded flight information to the low-cost display server (database) … and subsequently receive the departure gate or arrival carrousel information (and transit time data if available) response from the server and then generate (return) the WayFinding graphic image for display on the device.” Examiner respectfully asserts the server is in direct communication with the database, and therefore, communicating to the database is equivalent to communicating to the server. Also see Stefani, Paras. 27-29, “The data retrieval and storage process may normalize (if necessary) the data and store it in a relational database,” and para 100, noting “decode the encoded machine-readable marking 280, search active flight information records, and display the specific flight information to the traveler”; 34, 40, 45-46, 60, & 101, querying database to determine needed information.).
• wherein the travel notification information comprises: location information of a departure bus or train station of a train or a bus to be taken by a user of the user terminal and location information of a destination bus or train station of the train or the bus to be taken by the user (See at least Abstract, Paras. 27-29, 33, 38-41, 47, 60, 85-87, 101, noting wherein the travel notification information comprises location information of a departure station i.e., displaying a departure gate to the user, and that “information that may be displayed to the passenger may include … Assigned Gate -or -Assigned Baggage Collection Location”. Also see Fig. 2D, 103, 105, & 140, noting that retrieved location information of a destination can include departure and arrival information, including “weather information” for the destination of the user’s itinerary. Also see 59, 89, noting “real-time or near-real time information, such as flight/train status information”; 97, noting “display unit 150 may receive a wide variety of 
	• returning the travel notification information obtained by the querying to the user terminal, and presenting the ravel notification information on the user terminal by character forms or icon forms (See Abstract, Paras. 40, 42, 85-87, 140 noting that the received response data that was queried from the server is displayed on the user’s device. Also see Fig. 2D, 103, 105, as well as Fig. 9 & 145, noting travel notification information presented in character and icon forms.).
Regarding the limitation, 
• performing, according to a strategy of a least traveling time taking into account at least traffic congestion and a strategy of a least number of transfers, a route planning from a user position to the departure bus or train station based on the location information of the departure bus or train station of the train or the bus to be taken by the user of the user terminal, 
Stefani discloses performing, according to a strategy of a least traveling time…, a route planning from a user position to the departure bus or train station based on the location information of the departure bus or train station of the train or the bus to be taken by the user of the user terminal in Paras. 42, 60, 105, esp. 33, discloses providing “users a graphic depiction showing where they may be and the shortest / appropriate route to either their departure gate.” Also see 58, noting that the “shortest” route is “the route that takes the least time to complete.” 
according to …a strategy of a least number of transfers. However, Baig teaches this element in C 9, L 59 – L 67, noting that “Trip preference toggles 416 can be used by a user to provide additional information about trip preferences… a user can provide additional information about preferred route types by selecting from among the options: …"Fewer transfers;".” Also see C 14, L 13 – 33, noting that trips are filtered out according to trip scores, which takes into account trip preferences. In other words, trip routes are determined and returned to a user based on trips having the fewest transfers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the route planning taking account routes with a least number of transfers and pushing multiple routes to a user terminal as in Baig in the invention of Stefani with the motivation of providing a method and system so that “the user can easily explore all available trips and select the trip that best optimizes her particular needs or expectations” destination information on the ticket. (Baig, C 3, L 54 – 55).
To the extent to which Stefani does not appear to explicitly disclose wherein the route planning is also performed, according to a strategy of… taking into account… traffic congestion, Jobling teaches this element in at least 37, 42, 68, 76-78, * 80, noting that optimal travel paths are determined taking into account “environment data 25,” which includes traffic data. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have taken traffic into account during route planning as in Jobling in the invention of Stefani / Baig with the motivation to provide “improved system that enables more robust, complete and accurate monitoring of a customer's travel progress to facilitate greater efficiency in tracking and guidance aspects and components of the 

To the extent to which Stefani does not appear to explicitly disclose the following limitation, Baig does:
	• pushing planned routes to the user terminal, so that the user chooses a route or a strategy therefrom (See C 14, L 39 – 43, noting “At (712) the server can send the plurality of trips to the client device. At (714) the client device can receive the plurality of trips from the server. As an example, server 510 can send the plurality of trips to a client device 530 over network 550.” Also see C 2, L 55 – 60, noting that “the user can select one of the plurality of trip identifiers to receive additional information in the trip Summary and map portions of the user interface.” Also see C 3, L 25 – 34 & L 48 – 55, as well as Fig. 2 & C 5, L 54 – 64 and C 6, L 32 – 36 and C 7, 38 – 57, noting presenting multiple trips for selection by a user.). Rationale to combine the teachings of Baig persists.
Regarding the following limitation, Stefani discloses, in para 26, wherein the traveler is provided display information that is relevant to a portion of the journey such as while the traveler is riding a bus to reach an airport, and further discloses, in para 57, wherein guidance and ETA information is provided to a user traveling by bus to reach a destination. To the extent to which Stefani does not appear to explicitly disclose wherein the routes are provided to the traveler wherein the user position is located a distance away from the departure bus or train station, Jobling teaches this element. For example, see at least 14 and esp. 38, noting wherein “the optimal travel path for the customer's booked journey is an end-to-end plan, consisting of a plurality of journey segments from a departure point, such as the customer's home location, to a destination point, such as a boarding gate in the departure airport terminal assigned to the customer's flight.” Also see 70, noting determining “a bus or train station closest to the customer's home address” as one of the journey segments. Rationale to combine the teachings of Jobling persists.

As per claim 2, Stefani / Baig / Jobling disclose the limitations of claim 1. Stefani further teaches wherein the querying travel notification information in a database based on the travel request information comprising at least one of: 

• querying an itinerary number of the train or the bus to be taken by the user in the database based on the travel request information;

• querying a departure time of the train or the bus to be taken by the user in the database based on the travel request information (Stefani, Paras. 27-29, 38-41, 85-87, 101) “The device may then communicate (query) the device's current location … and the decoded flight information to the low-cost display server (database) … and subsequently receive the departure gate or arrival carrousel information (and transit time data if available) response from the server (database)” …  “scan the boarding pass barcode, decode the barcode, search active flight information records and display the specific flight information in a number of ways.” … “information that may be displayed to the passenger may include … * Scheduled Departure Time * Estimated Departure / Arrival Time * Flight Status (on time, late, canceled etc) * Destination / Origin Airport * Real Time Destination Weather Information.” (also see Stefani, Paras. 27-29);

• querying the location information of the departure bus or train station of the train or the bus to be taken by the user in the database based on the travel request information (Stefani, Abstract, Paras. 27-29, 33, 38-41, 47, 60, 85-87, 101) “scan the boarding pass barcode, decode the barcode, search active flight information records and display the specific flight information in a number of ways.” … “information that may be displayed to the passenger may include … Assigned Gate -or -Assigned Baggage Collection Location. Also see Stefani, Paras. 27-29);

	• and querying the location information of the destination bus or train station of the train or the bus to be taken by the user in the database based on the travel request information.

As per claim 4, Stefani / Baig / Jobling disclose the limitations of claim 2. Stefani further teaches:

• if the querying travel notification information in a database based on the travel request information is the querying a departure time of the train or the bus to be taken by the user in the database based on the travel request information, the method further comprising: pushing a weather condition to the user terminal based on the departure time. (See paras. 26, 40, (noting querying estimated departure and arrival time), 42, 47, 97, 104, 113, 126, 140, 146, noting displaying queried information relevant to a particular portion of a journey such as departure information and “display … the specific flight information and destination weather” … “destination weather report and anticipated queuing time at the Security Checkpoints at the airport (used to determine projected time to travel from actual location to destination departure gate).” As per 97, the forecast weather for the destination is pushed to the user terminal.).

As per claim 7, see the above relevant rejection of claim 1. Stefani additionally teaches at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations (See Stefani, Paras. 108-109, noting “a processor 320, a memory 330” … “Memory 330 may be a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor 320”).

As per claim 8, claim 8 is closely reciting the limitations of claim 2, and is rejected on the same grounds.

As per claim 10, claim 10 is closely reciting the limitations of claim 4, and is rejected on the same grounds.

As per claim 13, see the above relevant rejection of claim 1. Stefani additionally teaches non-transitory storage medium comprising computer-executable instructions executing a method for pushing travel information when executed by a computer processor (See 109 & 114).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani / Baig / Jobling, as applied to claims 2 and 8 above, and further in view of Schuurbiers et al. (US 20110301841 A1). 

As per claim 3, Stefani / Baig / Jobling disclose the limitations of claim 2. Regarding the following limitation, Stefani discloses querying a departure time based on the ticket scan in at least 40, 101, & 146. Stefani does not explicitly disclose reminding a user based on the departure time, however, Schuurbiers teaches this element: 

• if the querying travel notification information in a database based on the travel request information is the querying a departure time of the vehicle to be taken by the user in the database based on the travel request information, the method further comprising: reminding the user of a travel plan based on the departure time (See para. 122, noting generating a reminder alarm signal “based on the estimated time of arrival for a traveler.” As per 112, “a departure notification” is sent to the user “which “provides an output message (reminder) to the user at the appropriate moment based on the departure time and the margin, stating that "To be at location B at time x from location A, using a car, using the fastest route with current travel time N, you should leave in at most margin minutes, at time M", where (M=X-N).” As per 23-24, the “time x” is the scheduled appointment time (i.e., flight departure time) queried from a user’s calendar data.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Schuurbiers of reminding travelers of their travel plan to the airport based on departure time into the claimed 

As per claim 9, claim 9 is closely reciting the limitations of claim 3, and is rejected on the same grounds.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stefani / Baig / Jobling, as applied to claim 1 above, and further in view of Fontaine et al. (US 20160239563 A1). 

To the extent to which Stefani does not appear to disclose the following limitation, Fontaine does:

• recommending a hotel to the user based on the location information of the destination bus or train station of the train or the bus to be taken by the user of the user terminal (See paras. 3, 4, 49, noting that the “system may recommend a hotel that is near the given destination.” Also see 70, noting recommending various provider businesses at a destination of a trip which, as per 20, 25-26, & 29, include hotels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Fontaine in the invention of Stefani / Baig / Jobling with the motivation to “provide increasingly customized experiences via tailored actions over that which is provided by conventional systems.” (Fontaine, Para. 23)

Stefani further discloses wherein there is a means of transport between the recommended hotel and the destination station in 137, noting an airport terminal and “a hotel shuttle bus” i.e., a means of transport between an airport and a hotel.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cunningham et al. (US 20100228577 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 10, 2021